Exhibit 10

TENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS  AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of March 27, 2019, is entered into by and among CONTINENTAL MATERIALS
CORPORATION, a Delaware corporation (the “Company”), the financial institutions
that are or may from time to time become parties to the Credit Agreement
referenced below (together with their respective successors and assigns, the
“Lenders” and each, a “Lender”) and CIBC BANK USA,  an Illinois state chartered
bank formerly known as The PrivateBank and Trust Company, as Administrative
Agent for each Lender (the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined shall have the meanings given to such terms in
the Credit Agreement referenced below.

WHEREAS, CIBC Bank USA as sole Lender previously made available to the Company a
credit facility pursuant to the terms and conditions of that certain Amended and
Restated Credit Agreement, dated as of November 18, 2011, by and among the
Company, the Lender and the Administrative Agent, as amended by that certain (i)
First Amendment to Credit Agreement, dated as of March 21, 2013, by and among
the Company, the Lender and the Administrative Agent, (ii) Second Amendment to
Credit Agreement, dated as of March 20, 2014, by and among the Company, the
Lender and the Administrative Agent, (iii) Third Amendment to Credit Agreement,
dated as of August 11, 2014, by and among the Company, the Lender and the
Administrative Agent, (iv) Fourth Amendment to Credit Agreement, dated as of
November 13, 2014, by and among the Company, the Lender and the Administrative
Agent, (v) Fifth Amendment to Credit Agreement, dated as of March 20, 2015, by
and among the Company, the Lender and the Administrative Agent, (vi) Sixth
Amendment to Credit Agreement, dated as of August 10, 2015, by and among the
Company, the Lender and the Administrative Agent, (vii) Seventh Amendment to
Credit Agreement, dated as of March 24, 2016, by and among the Company, the
Lender and the Administrative Agent, (viii) Eighth Amendment to Credit
Agreement, dated as of May 26, 2017, by and among the Company, the Lender and
the Administrative Agent, and (ix) Ninth Amendment to Credit Agreement, dated as
of May 15, 2018, by and among the Company, the Lender and the Administrative
Agent (together with all exhibits and schedules thereto and any further
amendments and modifications thereof from time to time made in accordance with
the terms thereof being hereinafter referred to as the “Credit Agreement”); and

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) modify the definition of EBITDA to account for certain
non-recurring items,  (ii) modify the financial covenant in Section 11.13.1
(Minimum Fixed Charge Coverage Ratio), and (iii) eliminate all other financial
covenants in Section 11.13, including Section 11.13.2 (Minimum Tangible Net
Worth), Section 11.13.3 (Balance Sheet Leverage Ratio),  Section 11.13.4
(Capital Expenditures),  Section 11.13.5 (Williams EcoLogix - Cash Expenditures)
and Section 11.13.6 (Minimum EBITDA), in each case, all on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:

 

 





--------------------------------------------------------------------------------

 



Section 1.  Incorporation of Recitals.  The foregoing recitals are hereby
incorporated into and made a part of this Amendment.

Section 2.  Amendment of the Credit Agreement.  It is hereby agreed and
understood that, subject to the complete fulfillment and performance of the
conditions precedent set forth in Section 5 of this Amendment, the Credit
Agreement is hereby amended and modified as follows:

A.The definition of “EBITDA” is hereby deleted in its entirety and replaced with
the following:

“EBITDA means, for any Computation Period (or another time period to the extent
expressly provided herein), the sum of the following with respect to the Company
and its Subsidiaries each as determined in accordance with GAAP:

(a)Consolidated Net Income, plus

(b)federal, state and other income taxes deducted in the determination of
Consolidated Net Income, plus

(c)Interest Expense deducted in the determination of Consolidated Net Income,
plus

(d)depreciation, depletion and amortization expense deducted in the
determination of Consolidated Net Income, plus

(e)non-recurring fees and costs paid by the Company in respect of the following:
(i) fees and due diligence costs associated with the Company’s permitted
acquisitions; (ii) legal fees and costs associated with the Valco trial
preparation;  (iii) executive recruitment fees for the Company’s new Chief
Financial Officer and Chief Operating Officer; and (iv) additional fees and
costs associated with the exploration of the Company’s Hitch Rack Ranch facility
in Colorado Springs, Colorado to determine the suitability for mining and the
pursuit of mining permits,  plus

(f)any other non-cash charges and any extraordinary charges deducted in the
determination of Consolidated Net Income, including any asset impairment charges
(including write downs of goodwill), minus

(g)any gains from Asset Dispositions, any extraordinary gains and any gains from
discontinued operations included in the determination of Consolidated Net
Income.

All references to “non-cash” charges above shall only include items for which no
cash outlay could reasonably be expected at any time now or in the future.”

B.Section 11.13 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:





2

--------------------------------------------------------------------------------

 



“11.13             Financial Covenants

11.13.1            Minimum Fixed Charge Coverage Ratio.  Not permit the Fixed
Charge Coverage Ratio for any Computation Period referenced below to be less
than the applicable amount set forth below:

 

 

 

 

 

 

Computation
Period Ending

 

Fixed Charge
Coverage Ratio

 

 

 

December 31, 2018 and each Fiscal Quarter end thereafter

 

1.06 to 1.0

 

 

 

 

C.Exhibit B to the Credit Agreement (Compliance Certificate) shall be revised as
necessary to reflect the foregoing modifications to the financial covenants
contained in the Credit Agreement.

Section 3.  Revolving Loan Note.  It is hereby agreed and understood that the
Third Amended and Restated Revolving Loan Note dated March 24, 2016 in the
principal amount of $20,000,000 remains in full force and effect and that the
Obligations evidenced thereby remain due and payable on the terms set forth
therein and in the Credit Agreement (as modified by this Amendment).

Section 4.  Amendment of the Loan Documents.  It is hereby agreed and understood
by the Administrative Agent, each Lender and the Company that, subject to the
complete fulfillment and performance of the conditions precedent set forth in
Section 5 of this Amendment and effective as of the effective date of this
Amendment, each reference to the Credit Agreement, the Revolving Loan, the
Revolving Loan Note, and/or any other defined terms or any Loan Documents in any
Loan Documents shall be deemed to be a reference to any such defined terms or
such agreements as such terms or agreements are amended or modified by this
Amendment.  Any breach of any representation, warranty, covenant or agreement
contained in this Amendment shall be deemed to be an Event of Default for all
purposes of the Credit Agreement.

Section 5.  Conditions Precedent.  The effectiveness of this Amendment and the
obligations of the Administrative Agent and each Lender hereunder are subject to
the satisfaction, or waiver by the Administrative Agent, of the following
conditions precedent on or before the date hereof (unless otherwise provided or
agreed to by the Administrative Agent) in addition to the conditions precedent
specified in Section 12.2 of the Credit Agreement:

A.The following statements shall be true and correct and the Company, by
executing and delivering this Amendment to the Lender and the Administrative
Agent, hereby certifies that the following statements are true and correct as of
the date hereof:

(1)Other than as expressly contemplated by this Amendment, since the date of the
most recent financial statements furnished by the Company to the Administrative
Agent (which financial statements were true and correct in all





3

--------------------------------------------------------------------------------

 



material respects and otherwise conformed to the requirements set forth in the
Credit Agreement for such financial statements), there shall have been no change
which has had a Material Adverse Effect;

(2)The representations and warranties of the Company set forth in the Credit
Agreement and the other Loan Documents (as amended by this Amendment) are true
and correct in all material respects on and as of the date of this Amendment
with the same effect as though made on and as of such date, except to the extent
(x) such representation and warranty is already qualified by materiality, in
which case such representation and warranty shall be true and correct and all
respects and (y) such representations and warranties expressly relate to an
earlier date;

(3)no Unmatured Event of Default or Event of Default has occurred and is
continuing; and

(4)No consents, licenses or approvals are required in connection with the
execution, delivery and performance by the Company of this Amendment or the
validity or enforceability against the Company of this Amendment which have not
been obtained and delivered to the Administrative Agent.

Section 6.  Miscellaneous.

A.Except as expressly amended and modified by this Amendment, the Credit
Agreement and the other Loan Documents are and shall continue to be in full
force and effect in accordance with the terms thereof.

B.This Amendment may be executed by the parties hereto in counterparts, and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument.

C.This Amendment shall be construed in accordance with and governed by the
internal laws, and not the laws of conflict, of the State of Illinois.

D.The headings contained in this Amendment are for ease of reference only and
shall not be considered in construing this Amendment.

[SIGNATURE PAGES FOLLOW]

 

 



4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.

 

 

 

 

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

/s/ Paul Ainsworth

 

 

Paul Ainsworth

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

CIBC BANK USA

 

 

 

By:

/s/ Richard Pierce

 

 

Richard Pierce

 

 

Managing Director

 

 

--------------------------------------------------------------------------------